Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Substitute Specification filed 03/31/20 is entered.
	Claims 1-20 are pending.
	The Drawings filed 01/24/20 are approved by the examiner.
	Applicant’s election without traverse of Group I (claims 1-10) and species lithium-ammonia in the Reply filed 04/01/21 is acknowledged.  Upon careful consideration, the species requirement is withdrawn.  Claims 11-20 remain non-elected.
The IDS filed 01/24/20 has been considered.  An initialed copy accompanies this action.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,358,009.
	US ‘009 (Johnson et al) discloses lithium metal oxides for negative electrodes for lithium cells (Abstract).  The materials are produced via reaction of suitable lithiating agent (lithium/ammonia or lithium naphthalide) with a layered LiMO2 or LiM2O4 spinel (Col 8, lines 35-40).  Example 4 discloses a two-phase product consisting of unreacted Li(Mn0.5Ni0.5)O2 and over-lithiated Li1+δ(Mn0.5Ni0.5)O2 (δ≈1) using Li(Mn,Ni)O2 precursor and lithium naphthalide (Col 9).  The disclosed species fall within the instantly claimed genus formula of dependent claims 5-10 (for each of the lithium metal oxide, the first lithium metal oxide phase, and the second lithium metal oxide phase).  The reference specifically or inherently meets each of the instantly claimed limitations.
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,358,009.
US ‘009 is relied upon as set forth above.
The reference differs from instant dependent claims 9-10 in failing to specificy the claimed stoichiometry of (Ni, Co, Mn).  However, the examiner submits that US ‘009 teaches varying amounts of transition metal substitution (e.g. examples, and dependent claim 16) are known to the skilled artisan, and selection of suitable ratios of such would have been within the purview of the skilled artisan.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
May 13, 2021